      Case 5:18-cv-04050-DDC-JPO Document 44 Filed 08/05/19 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


KELLY WHITE, Individually, as
Co-Administrator of the Estate of
Dominique T. White, deceased, and
as Next Friend of minor grandchildren
TUW, JSW, JKW, NCW, and                                     Case No. 18-4050-DDC-JPO
MARY THERESA WYNNE, as
Co-Administrator of the Estate of
Dominique T. White,

                      Plaintiffs,

v.

CITY OF TOPEKA, MICHAEL CRUSE,
JUSTIN MACKEY, and JOHN DOE
OFFICERS #1-5,

                      Defendants.


                               MEMORANDUM AND ORDER

       On July 31, 2019, plaintiff filed an Amended Complaint. Doc. 43. The Amended

Complaint added a plaintiff to the lawsuit—Mary Theresa Wynne, as a Co-Administrator of the

Estate of Dominique T. White. But otherwise, the amended pleading does not change the

substance of the claims plaintiff Kelly White, as another Co-Administrator of the Estate of

Dominique T. White, had asserted in the original Complaint. Nevertheless, “it is well

established that an amended complaint ordinarily supersedes the original and renders it of no

legal effect.” Davis v. TXO Prod. Corp., 929 F.2d 1515, 1517 (10th Cir. 1991) (citation and

internal quotation marks omitted); see also 6 Charles Alan Wright, Arthur R. Miller & Mary Kay

Kane, Federal Practice & Procedure § 1476 (3d ed. 2010) (“A pleading that has been amended
      Case 5:18-cv-04050-DDC-JPO Document 44 Filed 08/05/19 Page 2 of 4




. . . supersedes the pleading it modifies . . . . Once an amended pleading is interposed, the

original pleading no longer performs any function in the case . . . .”).

       Thus, any motion directed at the original complaint is rendered moot by the filing of an

amended complaint. See Mochama v. Zwetow, No. 14-2121-KHV, 2015 WL 3843247, at *2 (D.

Kan. June 22, 2015) (denying as moot motions for summary judgment directed at plaintiff’s

second amended complaint because plaintiff had filed a third amended complaint after securing

the court’s leave to do so); see also Camick v. Holladay, No. 17-1110-EFM-GEB, 2018 WL

1523099, at *4 (D. Kan. Mar. 28, 2018) (denying as moot motions directed at the original

complaint because plaintiff’s amended complaint rendered the original complaint “a moot and

inoperative pleading”); Capital Sols., LLC v. Konica Minolta Bus. Sols. USA, Inc., No. 08-2027-

JWL, 2008 WL 1901396, at *1 (D. Kan. Apr. 25, 2008) (holding that a motion to dismiss

directed at the original complaint “was rendered moot when [plaintiff] filed its amended

complaint”).

       Defendants’ Motion for Summary Judgment (Doc. 26) on qualified immunity grounds is

directed at the claims plaintiff Kelly White asserted against them in the original Complaint, so

that motion now is moot. The court thus denies defendants’ Motion for Summary Judgment as

moot but without prejudice to defendants filing a renewed Motion for Summary Judgment

directed to plaintiffs’ Amended Complaint.

       Previously, the court issued an Order delaying a ruling on defendants’ Motion for

Summary Judgment based on qualified immunity. See Doc. 35. The Order granted in part

plaintiff Kelly White’s request for additional discovery, and it ordered plaintiff to complete

certain, limited discovery within 120 days. See id. at 13. The Order also directed defendants to

file a supplement to their Memorandum in Support of Summary Judgment within 14 days after



                                                  2
      Case 5:18-cv-04050-DDC-JPO Document 44 Filed 08/05/19 Page 3 of 4




the close of the 120-day, limited-discovery period. Id. And the Order directed plaintiff to file a

supplement responding to the Motion for Summary Judgment 21 days from the earlier of the

expiration of the 14-day supplementation period or defendants filing a supplement to respond to

the Motion for Summary Judgment. Id.

       Now that the Amended Complaint has rendered defendants’ Motion for Summary

Judgment moot, the court orders defendants either: (1) to file any renewed Motion for Summary

Judgment on qualified immunity within 14 days after the close of the 120-day, limited-discovery

period; or (2) to file a Notice stating that they currently do not plan to seek summary judgment

against plaintiffs’ claims on qualified immunity grounds. This Notice, if one is filed, will not

waive the defense of qualified immunity. Instead, it simply will advise the court that the case is

ready for additional case management initiatives. If defendants file a renewed Motion for

Summary Judgment, plaintiffs must submit a Response to defendants’ renewed motion within 21

days of defendants’ filing of the renewed summary judgment motion, as required by D. Kan.

Rule 6.1(d)(2). And defendants may submit a Reply within 14 days of plaintiffs’ Response. D.

Kan. Rule 6.1(d)(2).

       IT IS THEREFORE ORDERED BY THE COURT THAT defendants’ Motion for

Summary Judgment (Doc. 26) is denied without prejudice as moot.

       IT IS FURTHER ORDERED THAT defendants either: (1) must file any renewed

Motion for Summary Judgment on qualified immunity within 14 days after the close of the 120-

day, limited-discovery period; or (2) must file a Notice stating that they no longer seek summary

judgment against plaintiffs’ claims on qualified immunity grounds. If defendants file a renewed

Motion for Summary Judgment, plaintiffs must submit a Response to defendants’ renewed




                                                 3
      Case 5:18-cv-04050-DDC-JPO Document 44 Filed 08/05/19 Page 4 of 4




motion within 21 days of defendants’ filing of the renewed summary judgment motion.

Defendants may submit a Reply within 14 days of plaintiffs’ Response.

       IT IS SO ORDERED.

       Dated this 5th day of August, 2019, at Kansas City, Kansas

                                                  s/ Daniel D. Crabtree
                                                  Daniel D. Crabtree
                                                  United States District Judge




                                              4
